Citation Nr: 0735479	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to August 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted.  The claim was subsequently readjudicated in a May 
2005 statement of the case (SOC), which determined that new 
and material evidence had been submitted sufficient to reopen 
the claim, but ultimately denied the claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  

In September 2006, the veteran presented testimony at a 
hearing before a Decision Review Officer (DRO) at the 
Milwaukee RO.  A transcript of this hearing is in the 
veteran's claims folder.

In the decision below, the Board finds that new and material 
evidence has been received to reopen the claim.  However, the 
issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1980, the RO denied the claim for service 
connection for a back condition.  The veteran was notified of 
that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1980, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a low 
back disability. 


CONCLUSIONS OF LAW

1.  The October 1980 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen for 
entitlement to service connection for a low back disability, 
which is remanded for further development.  As the 
determination below represents a grant of the petition, a 
detailed discussion of the impact of the VCAA on this appeal 
is not necessary.  In view of the outcome, any deficiencies 
in such notice or assistance have not prejudiced the veteran.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds Mayfield v. 
Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An October 1980 RO decision denied service connection for a 
back condition because the veteran's back complaints existed 
before he entered service and there was no evidence to show 
that the condition was permanently aggravated by his brief 
period of active duty.  It was noted that the veteran's 
service medical records contained various complaints 
throughout July 1979, including sharp pain along the spine 
with a history of similar pain since childhood.  Further, in 
August 1979 the medical board found that the veteran did not 
meet the minimum standards for enlistment because of chronic 
back pain that existed prior to service without aggravation.  
It was noted that the veteran was aware of back problems 
before he enlisted, had complaints of back pain since the 
first day of physical training, complained of back pain from 
the neck to the lower back along the entire vertebral column, 
and there was no reference to a specific in-service back 
injury.  Because the veteran did not appeal that decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
veteran, however, now seeks to reopen his claim.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 1980 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final October 1980 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the October 1980 decision includes, but is not 
limited to, private treatment records from M.H.C./M.A.C. 
dated from 1978 to 1985 which contain a January 1981 x-ray 
finding of right sided L5 spondylolysis; a November 2003 VA 
treatment diagnosis of chronic low back pain and notation of 
status post L5-S1 discetomy and fusion L4-S1 following a 
motor vehicle accident in March 1999; April 2005 VA 
examination with opinion; June 2005 VA opinion; April 2006 
arguments made by the veteran that the June 2005 VA 
examination was cursory; September 2006 DRO hearing wherein 
the veteran testified that he heard a pop in his lower back 
after falling on the first day of physical training in-
service; Social Security Administration (SSA) records 
received in July 2007 that reflect that veteran has received 
SSA benefits in part for his back since September 2001; and 
VA treatment records dated from 1996 to 2007 containing 
February 1998 and February 1999 radiology reports, a December 
2001 notation that the veteran had a whiplash injury in March 
1999, a May 1999 radiology report of the lumbosacral spine, 
and evidence that he underwent a L5-S1 herniated diskectomy 
in February 2000.  

As noted, the veteran's claim was previously denied because 
there was no evidence to show that his back condition was 
permanently aggravated by his period of active duty.  
However, the veteran has now provided a January 1981 private 
M.H.C./M.A.C. x-ray finding of right sided L5 spondylolysis.  
Further, a January 1981 entry reflected that the veteran had 
complained of back pain since he got out of service in August 
1979 when he fell on an obstacle course during service.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the January 1981 x-
ray finding with complaints of back pain since service raise 
when combined with previous evidence of record raise a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  In particular, the Board notes that it 
appears that the October 1980 RO decision relied in large 
part upon the August 1979 medical board report that contained 
a reference to a July 1979 x-ray reading of unremarkable.  
However, the only July 1979 x-ray report in the service 
medical records does not indicate to which portion of the 
veteran's back it is pertaining.  Additionally, an August 
1979 medical board report cover sheet noted that the veteran 
had a primary diagnosis of chronic low back pain and the 
cause of injury was a fall and the veteran continued to 
relate his back pain to a fall during service when he sought 
treatment in January 1981.  Further, although the June 2005 
VA examiner reviewed the veteran's claims file which 
contained the January 1981 x-ray and concluded that the 
veteran's current condition was not due to service or 
aggravated by his military service, the Board notes that the 
opinion does not reference the fall during service or discuss 
the January 1981 x-ray finding.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  For these reasons, the Board finds 
that the additional evidence received since October 1980 
warrants a reopening of the veteran's claim of service 
connection for a low back disability, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability, 
is reopened.




REMAND

Having reopened the veteran's claim, the Board finds that a 
remand is necessary before a decision can be made on the 
issue of entitlement to service connection for a low back 
disability.  As will be discussed more fully below, a review 
of the medical evidence indicates that a medical opinion with 
consideration of all the evidence of record is needed before 
a decision can be made.  

A summary of the medical evidence of record is as follows.  
The veteran's April 1979 enlistment examination and report of 
medical history were absent for complaints, treatment, or 
diagnosis of a back disability.  The veteran's service 
medical records revealed that he complained of back pain 
since service entrance.  In particular, a July 11, 1979, 
treatment entry indicated that the veteran complained of a 
sharp pain along his spine and that he had a history of this 
since childhood.  The back examination was normal.  A July 
13, 1979, treatment entry noted that the veteran complained 
of backaches with pain radiating up and down his back.  The 
assessment was muscle strain.  A July 1979 treatment record 
noted that the veteran's thoracic spine was normal but he had 
a muscle spasm on examination.  It was noted that the veteran 
reported a history of childhood operations on his back.  A 
July 30, 1979, entry showed that the veteran complained of 
chronic back pain without relief.  The examiner noted, 
"chronic back pain [with normal] t-spines--no relief [with] 
rest, etc. . . . believe is [primarily] of supratentorial 
origin [without] strong evidence for organic basis."  A July 
30, 1979, report reflected that the veteran complained of 
back pain primarily in the thoracic area that was treated by 
a chiropractor when he was a child.  The veteran had a normal 
thoracic spine.  Further, it was noted that the veteran 
complained of back pain from his neck to the sacrum since the 
first day of physical training and denied a prior history of 
pain.  There was no muscle spasm and the assessment was 
diffuse paravertebral muscle tenderness.  X-ray was 
unremarkable.  The August 2, 1979, medical board report cover 
sheet revealed that the cause of injury was fall and the 
primary diagnosis was chronic low back pain.  The 
accompanying August 2, 1979, medical board report stated, in 
summary, that the veteran was cognizant of back problems 
prior to service enlistment and was treated by a chiropractor 
as a child.  The veteran complained of back pain along the 
entire vertebral column from the neck to the lower back since 
the first day of physical training.  The x-ray was 
unremarkable and the impression was paravertebral muscular 
strain.  The diagnosis at the time of evaluation was chronic 
low back pain.  It was the opinion of the board that the 
veteran had no unfitting physical disability incurred in or 
aggravated by active military service.  

The veteran underwent a VA examination in connection with his 
claim in April 2005.  The assessment was L5 spondylolysis 
with mild L5 on S1 spondylolisthesis status post posterior 
spinal fusion from L4 to S1 with chronic low back pain.  
After reviewing the veteran's claims file, the examiner 
commented that it was difficult to come to a conclusion but 
stated that the veteran's current back condition is less 
likely than not a result of his previous service condition.  
In particular, the examiner noted it was difficult to 
determine when spondylolysis occurred, but did indicate that 
it corresponded to the veteran's description of some type of 
break in the lower back.  After rendering a very detailed 
analysis of the veteran's back disability and discussion of 
spondylolisthesis and spondylolysis, the examiner commented 
that if a medical board had thoroughly reviewed his condition 
at the time that this occurred and felt that it was not 
service connected but pre-existing, this more than likely is 
the case, although the examiner could not say that it 
absolutely was not a result of any involvement n service, he 
stated that the veteran's current complains were less likely 
than not a result of any back complaints that he was 
complaining of while in service.  The examiner added that 
during service the veteran complained of what appeared to be 
thoracic pain as well as neck pain and maybe some lumbar 
pain, where if he had traumatic spondylolysis, this would be 
more consistent with focal lumbar pain, severe in nature that 
could be more pinpointed to a specific location.  

After the April 2005 VA examination, VA received private 
treatment records from M.A.C./M.H.C. dated from 1978 to 1985.  
A January 1981 entry showed that the veteran complained of 
back pain since service in August 1979 after falling on an 
obstacle in service.  The impression was lumbar strain.  A 
January 1981 x-ray revealed pedicles and vertebral arches 
that appeared normal but for a right sided L5 spondylolysis.  
The left side pars interarticularis appeared intact and there 
was no associated spondylolisthesis.  In February 1981, the 
veteran had a lumbosacral spine fusion with an admitting 
diagnosis of syondylolysis L5-S1 on the right.  It was noted 
that the veteran's brothers had spinal fusions for back 
problems.  The veteran reported falling 10 feet while going 
through an obstacle course in-service in July 1979 and 
landing on his back.  The post operative diagnosis was 
spondylolysis of L5-S1 with chronic back pain.  An October 
1984 entry indicated that the veteran's thoracic spine was 
normal.  

In June 2005, the veteran again underwent a VA examination in 
connection with his claim.  After reviewing the veteran's 
claims file including the records from M.A.C./M.H.C., it was 
the examiner's opinion that the veteran's current back 
condition was not due to service nor aggravated by his 
military service.  

Additionally, VA treatment records within SSA records 
received in July 2007 contained VA treatment records dated 
from 1996 to 2007.  A February 1998 radiology report noted 
posterolateral fusion performed on the left side L4-S1, 
slight retrolisthesis of L4 and L5, and wedging of the T11 
vertebral body.  A February 1999 MRI showed circumferential, 
broad-based disk bulge at the L5-S1 interspace.  A December 
2001 notation reflected that the veteran had a whiplash 
injury in March 1999.  A May 1999 radiology report of the 
lumbosacral spine revealed a pars defect at L5 and grade 1 
spondylolisthesis.  The veteran underwent a L5-S1 diskectomy 
for a herniated nucleus pulposis L5-S1 in March 2000.  

Further, a review of the record reflected that in a March 
2002 statement, the veteran reported that he had x-rays taken 
prior to service at H.G.W.H.C.  The Board notes that no 
efforts have been taken to obtain these records and therefore 
attempts should be taken on remand to associate these records 
with the veteran's claims file.  Along with a release for 
records from Dr. D, the veteran mentioned that he had 
received treatment at the Madison VAMC prior to service but 
did not specify the dates.  However, VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, on remand the RO should obtain 
these records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases 
from the veteran, the AMC should obtain 
records to include back x-rays from 
H.G.W.H.C. dated prior to the beginning of 
the veteran's service in June 1979.  The 
veteran should be asked to specify the 
dates he received treatment at the Madison 
VAMC.  However, if he does not specify the 
dates, please obtain records from the 
Madison VAMC pertaining to the veteran's 
back dated from approximately 1978 to 
1982.  

2.  After the development in 1 has been 
completed, please schedule the veteran for 
a VA examination to evaluate his low back.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
indicate whether there is clear evidence 
that the veteran had a back disability 
prior to service (June 1979 to August 
1979).  If so, the examiner should render 
an opinion as to whether the veteran's 
pre-existing back disability was 
"aggravated" during service-that is, 
whether it underwent a permanent 
worsening in severity during service as 
opposed to a mere flare-up of symptoms  
(Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, 
alone, do not constitute aggravation 
unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991)).  The examiner 
should also state an opinion as to 
whether his current back disability is 
related to a permanent worsening, if any, 
in severity during service.  The Board is 
particularly interested in ascertaining 
whether the M.A.C./M.H.C. January 1981 x-
ray finding of right sided L5 
spondylolysis existed prior to his 
military service or whether it could have 
been incurred in a fall during service.  

Additionally, the examiner should note 
whether the veteran's back disability in 
service was a congenital or developmental 
defect as opposed to a disease.  If it 
was a defect, the examiner should 
indicate whether there is any evidence of 
a superimposed disease or injury that 
occurred during service and whether that 
superimposed injury is related to his 
current back disability.  

b.  If the examiner finds that the 
veteran's back disability did not pre-
exist service, the examiner should opine 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
veteran's current back disability was 
incurred in military service.  As 
previously noted, the Board is 
particularly interesting in ascertaining 
whether the M.A.C./M.H.C. January 1981 x-
ray finding of right sided L5 
spondylolysis was (likely, unlikely, at 
least as likely as not) incurred in a 
fall during service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.)

When rendering the requested opinions, 
the examiner should review the claims 
file in its entirety with particular 
attention paid to the following service 
medical records:  April 1979 enlistment 
examination and report of medical history 
that were absent for complaints, 
treatment, or diagnosis of a back 
disability; July 11, 1979, treatment 
entry which indicated that the veteran 
complained of a sharp pain along his 
spine and that he had a history of this 
since childhood with a normal back 
examination; July 13, 1979, treatment 
entry which noted that the veteran 
complained of backaches with pain 
radiating up and down his back with 
assessment of muscle strain; July 1979 
treatment record which noted that the 
veteran's thoracic spine was normal but 
he had a muscle spasm on examination; 
July 30, 1979, entry which showed that 
the veteran complained of "chronic back 
pain [with normal] t-spines--no relief 
[with] rest, etc. . . . believe is 
[primarily] of supratentorial origin 
[without] strong evidence for organic 
basis"; July 30, 1979, cast room 
consulation report that reflected that 
the veteran complained of back pain 
primarily in the thoracic area that was 
treated by a chiropractor as a child, 
normal thoracic spine findings, 
complaints of back pain from the neck to 
the sacrum since the first day of 
physical training with denial of a prior 
history of pain, assessment of diffuse 
paravertebral muscle tenderness, and 
unremarkable x-ray; August 2, 1979, 
medical board report cover sheet wherein 
the cause of injury was "fall" and the 
primary diagnosis was chronic low back 
pain; accompanying August 2, 1979, 
medical board report that stated that the 
veteran was cognizant of back problems 
prior to service enlistment; was treated 
by a chiropractor as a child; complained 
of back pain along the entire vertebral 
column from the neck to the lower back 
since the first day of physical training; 
x-ray was unremarkable; an impression of 
paravertebral muscular strain; diagnosis 
of chronic low back pain; and the 
conclusion of the board that the veteran 
had no unfitting physical disability 
incurred in or aggravated by active 
military service.  

Please review the private treatment 
records from M.A.C./M.H.C. dated from 
1978 to 1985 including the January 1981 
entry which showed that the veteran 
complained of back pain since service in 
August 1979 after falling on an obstacle 
course in service with impression of 
lumbar strain; January 1981 x-ray which 
revealed pedicles and vertebral arches 
that appeared normal but for a right 
sided L5 spondylolysis, left side pars 
interarticularis that appeared intact 
with no associated spondylolisthesis; 
February 1981 lumbosacral spine fusion 
with an admitting diagnosis of 
syondylolysis L5-S1 on the right with 
notation that the veteran's brothers had 
spinal fusions for back problems and 
veteran's report of falling 10 feet while 
going through an obstacle course in-
service in July 1979 and landing on his 
back, and post operative diagnosis of 
spondylolysis of L5-S1 with chronic back 
pain; and an October 1984 entry which 
indicated that the veteran's thoracic 
spine was normal.  

Please also consider the February 1998 
radiology report of posterolateral fusion 
performed on the left side L4-S1, slight 
retrolisthesis of L4 and L5, and wedging 
of the T11 vertebral body; February 1999 
MRI that showed circumferential, broad-
based disk bulge at the L5-S1 interspace; 
December 2001 notation that reflected 
that the veteran had a whiplash injury in 
March 1999; May 1999 radiology report of 
the lumbosacral spine revealed a pars 
defect at L5 and grade 1 
spondylolisthesis; and March 2000 L5-S1 
diskectomy for a herniated nucleus 
pulposis L5-S1.  
Please consider the April 2005 VA 
examination in its entirety as well as 
the June 2005 VA examination.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to the issue, 
including the provisions of 38 C.F.R. 
§§ 3.303(c), 3.306.  In readjudicating the 
claim, the AMC should consider the 
opinions of VA General Counsel in 
VAOPGCPREC 82-90 and 3-2003 and the 
decision of the United States Court of 
Appeals for the Federal Circuit in Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 
(Fed.Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot 
be rebutted, the effect is that claims for 
service connection based on aggravation 
are converted into claims for service 
connection based on service incurrence).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


